Citation Nr: 1200560	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2006 rating decision, by the St. Petersburg, Florida RO, which denied the Veteran's claim of entitlement to service connection for a hip disorder.  

In October 2007, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2010).  In November 2007, the Veteran submitted additional evidence directly to the Board.  The Veteran waived initial AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304 (2010).  

In December 2007, the Board remanded the case to the RO for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in July 2008.  In August 2010, the Board again remanded the case to the RO further adjudicatory action.  Another SSOC was issued in September 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).  


FINDING OF FACT

There is no competent evidence that the Veteran has a diagnosed hip disability.  



CONCLUSION OF LAW

The Veteran does not have a hip disability that is the result of disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2006 from the RO to the Veteran, which was issued prior to the RO decision in August 2006.  Additional letters were issued in January 2008, November 2010, and January 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  The examination was conducted by a medical professional, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  


II.  Background

The service treatment records (STRs) are negative for any complaints or findings of a hip disability.  

The Veteran's claim for service connection for a bilateral hip disorder (VA Form 21-526) was received in April 2006.  Submitted in support of the claim were VA progress notes dated from June 2005 to July 2006.  An August 2005 treatment note reflects the Veteran's reported medical history of arthritis of the hip.  These records do not reflect any complaints or findings of a hip disorder.  

By a rating action of March 2007, the RO granted service connection for spinal stenosis with left radiculopathy; a 20 percent rating was assigned, effective April 10, 2006.  

At the personal hearing in October 2007, the Veteran's representative maintained that the accident that caused the Veteran's back injury also led to other neurological issues, including an altered gait that led to the destruction of the cartilage in the hips and now causes hip problems.  

Received in November 2007 were lay statements from the Veteran's brother and cousin indicating that the Veteran had no physical problems prior to military service.  These statements also maintain that the Veteran has experienced physical conditions since he sustained injuries in service.  

Received in May 2008 were records from the Social Security Administration (SSA), indicating that the Veteran filed a claim for benefits based on a claim that he is unable to work due to a psychiatric disorder, a back problem and memory loss.  Submitted in support of that claim were VA progress notes dated in January 2008, reflecting ongoing clinical evaluation and treatment for symptoms of a traumatic brain injury.  

Received in July 2008 were VA progress notes dated from August 2006 to June 2010.  During a clinical visit in January 2007, the Veteran complained of pain in the lower back and left hip and leg.  No pertinent diagnosis was noted.  Additional VA treatment records, dated from August 2008 to June 2010, were subsequently received.  These records do not reflect any clinical findings of a hip disorder.  

The Veteran was afforded a VA examination in June 2011.  The Veteran complained of pain in multiple joints, including his hips.  The examiner noted that the service treatment reports document no complaints of hip pain.  The Veteran reported pain, stiffness, and weakness in both hips.  X-ray study of the hips was normal.  The pertinent diagnosis was normal left and right hips.  The examiner stated that the Veteran had no hip disorder that can be identified.  The examiner explained that the limited range of motion in the hips and the pain the Veteran complained about was most likely due to his low back pain due to his service-connected spinal stenosis.  There was no finding of arthritis in the hips.  

III.  Analysis

Service connection is awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439(1995) (en banc).  

With respect to secondary service connection claims, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439(1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  38 C.F.R. § 3.310 (2006).  

The Board notes that a lay person is competent to describe what comes to the senses.  See Layno v. Brown, 6 Vet. App. 465(1994).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335(Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377(Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49(1990).  

Following a review of the evidence of record, the Board concludes that service connection for a hip disability is not warranted.  Significantly, the Board here notes that the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses related to a hip disorder.  While the post-service treatment records report a past history of arthritis of the hips, the records reveal no diagnoses of a hip disorder.  In this regard, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332(1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, there is no medical evidence that the Veteran has any currently diagnosed disability of either hip.  No abnormalities were found on the occasion of the June 2011 VA examination; x-ray study of the hips was negative and the clinical impression was normal right hip and normal left hip.  The examiner stated that the Veteran had no hip disorder that can be identified.  The examiner explained that the limited range of motion in the hips and the pain the Veteran complained about was most likely due to his service-connected spinal stenosis.  Thus, the evidence does not provide objective indications of a diagnosis of a hip disability.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that pain alone, without a diagnosed underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285(1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  (It should be noted that the Veteran is already service connected for the cause of pain radiating into the hip area--spinal stenosis.)  With no medical evidence of a diagnosed hip disability, the analysis ends, and service connection for a hip disability must be denied.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 223, 225(1992) that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Accordingly, absent a current showing of chronic disability, the Board concludes that a hip disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  

The Board has considered the Veteran's assertions that he has a hip disability related to service-connected back disability.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365(1995).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a hip disability.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current diagnosed hip disability, the analysis ends, and the claim for service connection for a hip disability cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  


ORDER

Service connection for a hip disability is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


